          Case 5:21-cv-03034-SAC Document 6 Filed 06/14/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

CLYDE JAMES BARNES, JR.,

               Plaintiff,

               v.                                             CASE NO. 21-3034-SAC

DANIEL VOKINS,

               Defendant.

                                MEMORANDUM AND ORDER

       Plaintiff brings this pro se action under 42 U.S.C. § 1983. The Court granted Plaintiff

leave to proceed in forma pauperis. Plaintiff is detained at the Johnson County Adult Detention

Center in Olathe, Kansas. On May 18, 2021, the Court entered a Memorandum and Order and

Order to Show Cause (Doc. 5) (“MOSC”) granting Plaintiff until June 11, 2021, in which to

show good cause why his Complaint should not be dismissed for the reasons set forth in the

MOSC. Plaintiff has failed to respond by the Court’s deadline.

       The Court found in the MOSC that Plaintiff’s allegations relate to his pending state

criminal case. Plaintiff names the state court judge as the sole defendant and seeks release from

custody and compensation for property lost as a result of his arrest.

       The Court found in the MOSC that Plaintiff’s claims against the state court judge should

be dismissed on the basis of judicial immunity. The Court also found that the Court may be

prohibited from hearing Plaintiff’s claims under Younger v. Harris, 401 U.S. 37, 45 (1971). To

the extent Plaintiff seeks release from custody, such a challenge must be brought in a habeas

action. “[A] § 1983 action is a proper remedy for a state prisoner who is making a constitutional

challenge to the conditions of his prison life, but not to the fact or length of his custody.” Preiser

v. Rodriguez, 411 U.S. 475, 499 (1973) (emphasis added). Likewise,          before   Plaintiff   may

                                                  1
           Case 5:21-cv-03034-SAC Document 6 Filed 06/14/21 Page 2 of 2




proceed in a federal civil action for monetary damages based upon an invalid conviction or

sentence, he must show that his conviction or sentence has been overturned, reversed, or

otherwise called into question. Heck v. Humphrey, 512 U.S. 477 (1994).

         The Court’s MOSC provided that “failure to respond by the deadline may result in

dismissal of this action without further notice.” (Doc. 5, at 7.) Plaintiff has failed to respond by

the deadline and has failed to show good cause why his Complaint should not be dismissed for

the reasons set forth in the MOSC. Therefore, this matter is dismissed for failure to state a claim.

         IT IS THEREFORE ORDERED THAT this matter is dismissed for failure to state a

claim.

         IT IS SO ORDERED.

         Dated June 14, 2021, in Topeka, Kansas.

                                              s/ Sam A. Crow
                                              Sam A. Crow
                                              U.S. Senior District Judge




                                                 2
